PER CURIAM.
We grant the petition for writ of prohibition finding that the trial court acted with*768out jurisdiction by granting Consolidated Building Corporation’s motion to enjoin the American Arbitration Association [AAA] from proceeding with the scheduled arbitration. See Boyhan v. Maguire, 693 So.2d 659 (Fla. 4th DCA 1997)(holding that AAA’s decision to continue service of arbitrator is an interlocutory determination that may be addressed in a proceeding to vacate an award). Therefore, we grant the petition and quash the order granting Consolidated’s motion for injunctive relief.